Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.

Election/Restrictions
Applicant’s election without traverse of the Invention of Group I, claims 1-14, 19 and 20, drawn to a composition in the reply filed on 10/19/21 is acknowledged.
Claims 15-18 are withdrawn as being drawn to a nonelected invention.
Claims 1-14, 19 and 20 are under consideration. 

Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 5/13/19. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claims 6, 7, 9 and 14 are objected to because of the following informalities:  
In claim 6, line 3, a space is needed between “5” and “wt%” (5 wt%).
In claim 6, suggested language for improved readability and clarity is “A composition according to claim 1 comprising: about 5 wt% to about 30 wt% of the of the nitrocellulose, about 2 to about 30 wt% of the rapid release copolymer, about 5 wt% to about 30 wt% of the dicarbamate oligomer, about 0 wt% to about 10 wt% of the plasticizer, about 0.1 wt% to about 10 wt% of the photoinitiator and about 30 wt% to about 70 wt% of the ethyl acetate, wherein the weight percentage ranges are relative to the total weight of the composition.
Similar wording is suggested in claims 7 and 14. 
In claim 7, line 4, a space is needed between “about” and “2.2” (about 2.2 wt%).
In claim 9, the Markush group includes 2 “ands”, one in line 3 and a second in line 4.  It appears that only the second “and” is necessary. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claims 1-14, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Claim 1, line 3; in claim 8, line 4-5, and in claim, line 5 recites “a rapid release copolymer”.   The term "rapid" is a relative term which renders the claim indefinite.  The term 
Claim 3 recites the limitation “the plasticizers” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites "one or more plasticizers" which encompasses a single or multiple plasticizers.  It is unclear whether just one, more than one, or all of the plasticizer must include camphor and trimethyl pentanyl diisobutyrate.
	Claim 6 recites the limitation “the plasticizer” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites "one or more plasticizers" which encompasses a single or multiple plasticizers.  It is unclear whether just one, more than one, or all of the plasticizer must be present at 0-10 wt%. Claim 7 is rejected as depending from, and not clarifying claim 6. 
the…plasticizers” in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 8 recites "one or more plasticizers" which encompasses a single or multiple plasticizers.  It is unclear whether just one, more than one, or all of the plasticizer must be a substantially homogeneous solid mixture. 
	Claim 13 recites the limitation “the…plasticizers” in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 11 recites "one or more plasticizers" which encompasses a single or multiple plasticizers.  It is unclear whether just one, more than one, or all of the plasticizer must be a substantially homogeneous solid mixture.
	Claim 14 recites the limitation “the plasticizer” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Claim 11 recites "one or more plasticizers" which encompasses a single or multiple plasticizers.  It is unclear whether just one, more than one, or all of the plasticizer must be present at 9-11 wt%. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter 
Claim 6 recites a range of 0 wt% to about 10 wt% of plasticizer, which encompasses no plasticizer present (0%), however, claim 1 requires one or more plasticizers.  Claims 1 and 6 are not consistent and it is unclear if plasticizer is present, and if so, what amount is required.  Claim 6 does not include all the limitations of the claim upon which it depends because it includes scenarios where a plasticizer is not present. 
Claim 7 is rejected as depending from and not clarifying claim 6. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haile (WO 2011/011304) in view of Livesay (Nails, 8/4/2014) and Homma et al. (US 9,050,272). 
Haile teaches radiation curable gel-based nail coating compositions comprising: multiple (meth)acrylate monomers (i.e. isobornyl methacrylate, HEMA, and hydroxypropyl methacrylate), nitrocellulose, a di-(hydroxyethylmethacryloyl) trimethylhexyl dicarbamate oligomer, one or more plasticizers (i.e. camphor), and a photoinitiator (i.e. hydroxycyclohexyl phenyl ketone) (e.g. page 10-12, 17; Formulation I). Haile teaches the composition is cured and hardened (i.e. photopolymerized, and a substantially homogeneous solid mixture) (e.g. Claim 16; page 6, line 6-28). 

Haile is silent as to the molecular weight of the di-(hydroxyethylmethacryloyl) trimethylhexyl dicarbamate oligomer, and do not teach the inclusion of a rapid release copolymer of alkyl acrylate monomers.  This is made up for by the teachings of Livesay and Homma et al. 
Livesay teaches that “soak-off” type nail gels have a higher molecular weight and elongated molecular structure, creating space between the cross-linking agents which allows for solvents to penetrate and break down the product (e.g. page 1, paragraph 2). 
Homma et al. teach a nail composition comprising an acrylic copolymer and nitrocellulose (e.g. abstract). Homma teaches that the acrylic copolymer has a molecular weight of 2 kDa to 250 kDa (e.g. column 5, lines 48-54). Homma teaches that the acrylic copolymer includes the monomers methyl acrylate, ethyl acrylate, propyl acrylate and butyl acrylate (e.g. column 6, lines 1-31).  Homma et al. teach that the nitrocellulose and acrylic copolymer form a matrix, and the plasticizer can enter into interstices of the matrix and modify the flexibility (e.g. abstract).  Homma et al. teach that the nail polish provides chip resistance and crack resistance for 2 to 3 weeks of normal wear (e.g. abstract).  
Regarding Claims 1, 4, 5, 8, 10, 11, and 13, it would have been obvious to one of ordinary skill in the art to have varied and increased the oligomer molecular weight to arrive at the claimed range of 10-20 kDa as taught by Lively, and to have included a rapid release copolymer of alkyl acrylate monomers, as taught by Homma et al.  It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  Haile teaches a soak-off type nail gel, and teaches di-(hydroxyethylmethacryloyl) trimethylhexyl dicarbamate oligomers and polymers, but is silent as to the molecular weights 
In addition, it would have been obvious to have included a rapid release copolymer of alkyl acrylate monomers, as taught by Homma et al.  Both Haile and Homma include nitrocellulose, and Homma et al. teach that the nitrocellulose and acrylic copolymer form a matrix, and the plasticizer can enter into interstices of the matrix and modify the flexibility (e.g. abstract).  Homma et al. teach that the nail polish provides chip resistance and crack resistance for 2 to 3 weeks of normal wear (e.g. abstract).  One of ordinary skill in the art would have predicted success as both of the compositions are useful as nail compositions comprising overlapping ingredients,  and one of ordinary skill would have been motivated in order to provide the benefits of chip resistance and crack resistance, as taught by Homma et al. 
Regarding Claims 2 and 12, Haile broadly teaches the inclusion of isobornyl methacrylate, HEMA, hydroxypropyl methacrylate, acrylic acid (e.g. page 10, Formulation 1), and Homma et al. teach butyl (meth)acrylate, methyl acrylate, and methyl methacrylate (e.g. column 6, lines 1-31).  

Regarding Claim 6, Haile teaches and exemplifies 
10-18 wt% of (meth)acrylate monomers (total of isobornyl methacrylate, HEMA, and hydroxypropyl methacrylate in pages 10-11 and Formulas), 
 3-5.5 wt% nitrocellulose ( page 17, Formulas), 
1.25-3.85 wt% of one or more plasticizer (sum of plasticizers on pages 17-19), 
0.1-1% photoinitiator (page 4 and Formulas), and 
20-40 wt% solvent (e.g. page 11, lines 28-32; page 14-18; Formulation 1). 
Homma et al. teach 1-3 wt% of the acrylic copolymer (e.g. column 5, lines 1-5). 
These values overlap with or lie within the claimed ranges.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).  Regarding the dicarbamate oligomer, Haile teaches a slightly higher amount of about 40 to about 60% (e.g. page 10).  However, Haile also teaches a broad range of structures which may be included as the oligomer and it would have been obvious to one of ordinary skill in the art at the time of the instant invention to vary the dicarbamate oligomer concentration through routine experimentation to arrive at the concentration of about 5 to about 30 wt% in order to optimize the resulting product.
Regarding Claim 7, Haile teaches and exemplify about 3-6 wt % for hydroxypropyl (meth)acrylate; about 3-6 wt% for hydroxyethyl (meth)acrylate, about 3-5wt% for isobornyl (meth)acrylate (about 3 wt% is understood as overlapping with about 2.8 wt%) and 0 wt% of acrylic acid (pages 10-11 and Formulas). These values overlap with or lie within the claimed 
Regarding Claim 14, Haile teaches and exemplifies 
10-18 wt% of (meth)acrylate monomers (total of isobornyl methacrylate, HEMA, and hydroxypropyl methacrylate in pages 10-11 and Formulas), 
 3-5.5 wt% nitrocellulose (page 17, Formulas), 
1.25-3.85 wt% of one or more plasticizer (sum of plasticizers on pages 17-19), 
0.1-1% photoinitiator (page 4 and Formulas), 
40 to about 60% dicarbamate oligomer (e.g. page 10), and 
20-40 wt% solvent (e.g. page 11, lines 28-32; page 14-18; Formulation 1). 
Homma et al. teach 1-3 wt% of the acrylic copolymer (e.g. column 5, lines 1-5). 
Haile and Homma teach a slightly higher amount or lightly lower amount of the claimed ingredients.  However, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to vary the ingredient concentrations through routine experimentation to arrive at the claimed concentrations in order to optimize the resulting product.  Especially when combining ingredients from two teachings, one of ordinary skill in the art would have varied the ranges and ratios of the ingredients therein.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the 
Regarding Claims 19 and 20, Haile teaches that the dicarbamate oligomer may comprise trimethylhexyl diisocyanate and hydroxyalkyl esters (e.g. page 10). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Haile (WO 2011/011304) in view of Livesay (Nails, 8/4/2014) and Homma et al. (US 9,050,272)  as applied to claims 1-8, 10-14, 19 and 20 above, and further in view of Valia et al. (US 2017/0056313).
Regarding Claims 1-8, 10-14, 19 and 20, the teachings of Haile, Livesay, and Homma et al. are described supra.  They do not teach the inclusion of acrylic acid or tetrahydrofuranyl (meth)acrylate.  This is made up for by the teachings of Valia et al. 
Valia et al. teach a nail coating having a major advantage in that it enables a nail coating to adhere to a natural nail or uncoated nail for long wear periods without adhesion loss or other signs of breakdown of the coating, and improved abrasion resistance (e.g. abstract).  Valia et al. teach that the nail compositions include at least one reactive monomer, which provides enhanced adhesion, viscosity, wear and durability, which may be hydroxypropyl methacrylate (HPMA), hydroxyethyl methacrylate (HEMA), acrylic acid, tetrahydrofurfuryl methacrylate, or a mixture thereof (e.g. paragraph 0385, 0391, 0404-0410; Claim 6; Examples).
Regarding Claim 9 it would have been obvious to one of ordinary skill in the art at the time of filing to include or replace the monomers of Haile with acrylic acid and tetrahydrofuranyl methacrylate.  It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective 


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






/NICOLE P BABSON/Primary Examiner, Art Unit 1619